DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 30, 2021 has been entered. Claims 1, 7-9, 19-20 have been amended, and claims 5-6 have been canceled. Claims 1-4, 7-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 19 and 20, Applicant argues that the Office fails to cite in Lee in view of Jain and Zipperer fail to disclose the amended “the first virtual machine comprising a dependent virtual machine having snapshots deriving from a full image snapshot of a different virtual machine, the first virtual machine and the different virtual machine from which the first virtual machine depends each have different virtual machine configuration files for storing configuration settings for the virtual machines”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Lee in view of Jain and Zipperer teaches the limitations. Examiner interprets from Jain that ([0044] the data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings for the virtual machine at the particular point in time). As Jain was described in 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20170123701) and Jain (U.S Pub # 20160125058) and in further view of Zipperer (U.S Pat # 9847970).
With regards to claim 1, Lee discloses a process for determining a type of snapshot to be stored using a data storage system, the process comprising: 
identifying a snapshot chain for a first virtual machine (Fig. 1 [0022] a snapshot chain comprising the active snapshots of a volume. [0019] where the volume may be a virtual machine); 
determining whether the snapshot chain includes a dependent base file ([0022] base snapshot of the volume); 
determining a maximum incremental chain length for the snapshot chain ([0014] maximum snapshot depth of an incremental set) based on whether the snapshot chain includes a dependent base file, or based on an age of the backed up versions within the snapshot chain ([0022] a maximum snapshot would be six or up to the last full snapshot (the base snapshot), whichever comes up first); 
determining whether a new snapshot chain should be created based on the maximum incremental chain length ([0036] doing a full re-base when snapshot updates reach the maximum snapshot depth); and 
determining a type of snapshot to be stored for the first virtual machine based on the maximum incremental chain length ([0038] snapshot updates within the maximum snapshot depth are incremental).
Lee does not disclose however Jain discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee does not disclose however Zipperer discloses:
the first virtual machine and the different virtual machine from which the first virtual machine depends each have different virtual machine configuration files for storing configuration settings for the respective virtual machines ([Col. 8 lines 52-67] different configurations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on virtual machines with different configuration settings.

Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Lee further discloses:
wherein the identified snapshot chain for the first virtual machine comprises a full image snapshot for the first virtual machine and one or more incremental snapshots that derive from the full image snapshot ([0022] full snapshot with subsequent incremental snapshot updates).
With regards to claim 3, Lee further discloses:
wherein backed up versions of the first virtual machine correspond with one or more snapshot chains ([0016] incremental backups in conjunction with partial full snapshots).
With regards to claim 4, Lee further discloses:
wherein each of the one or more snapshot chains includes a full image snapshot or a base image from which the incremental snapshots derive ([0022] full snapshot with subsequent incremental snapshot updates).
With regards to claim 7, Lee does not disclose however Zipperer discloses:
	wherein the first virtual machine includes a first number of virtual processes and the different virtual machine includes a second number of virtual processes different from the first number of virtual processes ([Col. 10 lines 12-29] different number of processors).

	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).
With regards to claim 8, Lee does not disclose however Zipperer discloses:
wherein the first virtual machine has a first virtual memory size and the different virtual machine has a second virtual memory size different from the first virtual memory size ([Col. 10 lines 12-29] different memory sizes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on virtual machines with different configuration settings.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).
With regards to claim 9, Lee does not disclose however Zipperer discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on virtual machines with different configuration settings.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).
With regards to claim 10, Lee further discloses:
wherein the maximum incremental chain length is determined based on the first virtual machine, and wherein the maximum incremental chain length is set to a maximum length of 200 snapshots ([0047] a maximum snapshot depth for a volume is determined to be 100 snapshots).
Lee does not disclose however Jain discloses:
based on whether the first virtual machine comprises a dependent virtual machine ([0089] dependent virtual machine).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.

	Lee in view of Jain discloses the claimed invention except for “set to a maximum length of 200 snapshots”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 11, Lee further discloses:
wherein the maximum incremental chain length is determined and wherein the maximum incremental chain length is set to a maximum length of 500 snapshots ([0047] a maximum snapshot depth for a volume is determined to be 100 snapshots).
Lee does not disclose however Jain discloses:
based on whether the first virtual machine is independent and is not a dependent virtual machine ([0106] independent virtual machine).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots 
Lee in view of Jain discloses the claimed invention except for “set to a maximum length of 500 snapshots”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 12, Lee further discloses:
maximum incremental chain length ([0047]).
Lee does not disclose however Jain discloses:
wherein the maximum incremental chain length for the snapshot chain is determined based on an age of the backed up versions within the snapshot chain, and wherein the maximum incremental chain length for a snapshot chain storing versions of the first virtual machine that are less than one-year-old comprises a maximum incremental chain length of 100 incrementals, and wherein the maximum incremental chain length for a snapshot chain storing versions of the first virtual machine that are more than one year old comprises a maximum incremental chain length of 200 incrementals ([0170-0172] maximum age for a maximum number of snapshots to be stored on a local storage appliance before transferring those snapshots to a remote storage appliance that has a second maximum number of snapshots that can be stored).

	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “less than one-year-old comprises a maximum incremental chain length of 100 incrementals” and “more than one year old comprises a maximum incremental chain length of 200 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length based on a certain age number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 13, Lee further discloses:
wherein the determined type of snapshot comprises either a full image snapshot or an incremental snapshot ([0038] snapshot updates within the maximum snapshot depth are incremental. Rebasing to a full snapshot once exceeding the max).
With regards to claim 14, Lee further discloses:
	then the type of snapshot to be stored for the first virtual machine comprises a full image snapshot ([0027] re-based snapshot).
	Lee does not disclose however Jain discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
	With regards to claim 15, Lee does not disclose however Jain discloses:
wherein the number of snapshots in the snapshot chain decreases over time as older versions of a virtual machine are consolidated, archived, deleted, or moved to a different storage domain depending on the data backup and archiving schedule for the virtual machine ([0170] move snapshots based on a maximum age from a first storage domain to a second storage domain, therefore decreasing a number of snapshots).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots 
	With regards to claim 17, Lee does not disclose however Jain discloses:
wherein if the versions of a virtual machine stored using a snapshot chain are all less than one month old, then the maximum incremental chain length may be set to a maximum of 200 incrementals ([0118] 30 snapshots for those within the past 30 days).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “maximum incremental chain length may be set to a maximum of 200 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 18, Lee does not disclose however Jain discloses:
wherein if versions of the virtual machine stored using the snapshot chain are all greater than one month old, then the maximum incremental chain length may be set to a maximum of 1000 incrementals ([0118]  70 snapshots for those older than 30 days).

	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “maximum incremental chain length may be set to a maximum of 1000 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20170123701) and Jain (U.S Pub # 20160125058) and in further view of Zipperer (U.S Pat # 9847970) and Lastovica (U.S Pub # 20060036655).
With regards to claim 16, Lee further discloses:
wherein the maximum incremental chain length or the maximum number of snapshots for a snapshot chain is increased over time ([0052] maximum snapshot depth may be dynamically increased).
Lee does not disclose however Lastovica discloses:
as the versions stored by the snapshot chain age ([0032] as space for snapshots become less available until snapshots get old enough).

	One of ordinary skill in the art would have been motivated to make this modification in order to keep track of the relative age of snapshots and transactions (Lastovica [0054]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166